EXHIBIT 10.1

Annual Incentive Award Plan Criteria for Fiscal Year 2012 for Named Executive
Officers

The Annual Incentive Plan rewards performance based upon segment profit,
business unit and individual results. The named executive officers are assigned
the following Target Award Percentage of their base salary for fiscal year 2012
Annual Incentive Awards:

 

Level

  

Target Award Percentage

CEO

   110%

12

   75%

11

   65%

Awards are based upon the segment profit of our truck, engine, parts and
financial services segments and may be adjusted based upon overall business unit
and/or individual performance as illustrated in the table below:

 

Base Salary

   x   

Target Award
Percentage

   x   

Segment Profit
Factor

   x   

Business Unit
/Individual

Factor

   =   

Final Award

The payout multiple of a participant’s Target Award Percentage, depending upon
whether threshold, target, distinguished or super-distinguished performance is
achieved is as follows:

Payout Multiple of Target Award Percentage

 

Threshold

     25 % 

Target

     100 % 

Distinguished

     150 % 

Super-Distinguished

     200 % 

Segment profit measures the earnings before interest and tax of our truck,
engine, parts and financial services segments; our manufacturing margin measures
the earnings before interest and tax of our truck, engine and parts segments.